Citation Nr: 0521462	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depressive disorder, and alcoholism.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for a cornea abrasion 
of the right eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to May 
1969.

This appeal comes before the Board of Veterans' Appeals from 
a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
that denied service connection for PTSD, depressive disorder 
with alcoholism, left ankle sprain, and abrasion of the right 
cornea.  The Board remanded the case in November 2004.  In 
February 2005, the veteran testified at a hearing of the 
Board held at the RO.  For clarity, the Board notes that the 
veteran's claim for PTSD and for depressive disorder with 
alcoholism is better characterized as it appears in the 
caption (that is, a psychiatric disorder to include PTSD, 
depressive disorder, and alcoholism). 

The RO denied service connection for an injury to the left 
eye in December 2002.  However, the veteran did not appeal 
that decision in a timely fashion.

The Board also notes that the veteran raised a claim for a 
non-service-connected disability pension in October 2002 
correspondence.  See 38 U.S.C.A. § 1521 (West 2002).  Because 
the RO has not yet adjudicated this issue, the Board will 
refer that matter to the RO for its consideration, as 
appropriate, in the first instance.


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence necessary for disposition of the 
appeal has been obtained.

2.  The veteran's currently diagnosed depressive disorder was 
first manifested many years after service and is not related 
by any competent evidence to his active service or to any 
incident therein.  He does not have a diagnosis of PTSD that 
meets the criteria for 38 C.F.R. § 4.125.  Compensation for 
alcoholism is precluded as a matter of law.

3.  The veteran's currently diagnosed chronic left ankle 
sprain and soft-tissue calcification were first manifested 
many years after service and are not related by any competent 
evidence to his active service or to any incident therein.  

4.  The veteran's cornea abrasion of the right eye resolved 
during the veteran's active service, and there is no 
competent evidence of any current residuals thereof.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, depressive 
disorder, and alcoholism, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Entitlement to service connection for residuals of a left 
ankle sprain were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  A cornea abrasion of the right eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in February 1992.  
Nonetheless, the notices to the veteran informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
RO sent the veteran correspondence in October 2000, May 2001, 
December 2002, May 2003, and August 2003; a statement of the 
case in December 2002; and a supplemental statement of the 
case in February 2004.  There has been no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has complied with all duties to assist the 
veteran.  The Board now turns to the merits.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may be 
presumed for certain chronic diseases, including arthritis, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
in part, one of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  Degmetich, supra; Brammer, supra. The determination 
is based on analysis of all the evidence and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The veteran's service medical records have been obtained.  In 
April 1964, the veteran suffered an abrasion of his right 
cornea (large corneal laceration) while playing basketball.  
On assessment for conjunctivitis in May 1964, there was no 
evidence of growth.  The impression by the end of May 1964 
was acute conjunctivitis that was probably of viral origin.  
However, there was a further complaint of symptoms consistent 
with corneal erosion in the right eye in November 1964; 
ointment (boric acid) was prescribed, and a corneal scrub was 
to be considered later.  

In April 1966, the veteran sprained his ankle while playing 
handball.  Examination showed full range of motion, but 
slight ecchymosis.  The diagnosis was status post left ankle 
sprain.  An X-ray showed no abnormal findings.  By May 1966, 
the condition showed improvement, but there was residual 
stiffness and pain on foot dorsiflexion.  The impression was 
resolving partial Achilles tendon avulsion.  

On his separation medical examination and medical history 
report in April 1969, the veteran denied any relevant 
abnormalities (except for wearing glasses), and all relevant 
systems were normal.  

The veteran was diagnosed with dysthymic disorder by VA in 
June 2000.  

On VA psychological evaluation in August 2000, the veteran 
reported having been depressed at a low level for over 20 
years (i.e., since about 1980).  He also described chronic 
low-level anxiety and worrying.  He reported having been 
diagnosed with PTSD; stressors included having keys to 
nuclear weapons and worrying about killing others and being 
killed.  He described having nightmares and intrusive 
thoughts, as well as other symptoms such as excessive startle 
response and hypervigilance.  Current diagnoses included 
depression not otherwise specified (in partial remission), 
PTSD, cognitive disorder not otherwise specified, and history 
of alcohol dependence (sober for 16 years).  There also was a 
diagnosis of personality disorder not otherwise specified.  

On VA treatment in June 2001, it was noted that the veteran 
was having flashbacks from alleged combat experiences in 
Vietnam.  A VA psychiatrist diagnosed PTSD and dysthymic 
disorder that same month, after the veteran informed him that 
he had PTSD from Vietnam and survivor's guilt. 

VA medical records from April and June 2002 note depressive 
symptoms and memory loss.  Neuropsychological testing in June 
2002 showed brain damage; diagnoses included dementia (not 
otherwise specified) and history of substance dependence.  

On VA examination in March 2002, the veteran reported being 
depressed because he was unemployed.  He described having had 
a "virus" that was followed by hallucinations in 1999.  In 
the last few weeks, he had started receiving VA mental health 
treatment.  He also had some memory and concentration 
impairment.  The examiner noted that the veteran's 
occupational specialty in service had been photo intelligence 
targeting.  He noted that the veteran served on the ground 
for about nine months in Vietnam and that he flew one B-52 
observation mission.  However, the veteran never came under 
enemy fire.  He had also been a "positive control officer" 
for nuclear weapons, but he apparently did not have any 
unique responsibility for their use.  The examiner noted VA 
outpatient treatment for depression for two and half years 
from 1984 to 1986.  The veteran had used alcohol to excess in 
the past and had smoked PCP, but he reported being "clean 
and sober" for 19 years.  There was no report of treatment 
for any physical illness at present.  The diagnosis was 
depressive disorder, not otherwise specified, with mild 
mental symptoms and impairment.  The examining psychiatrist 
also opined that the veteran had "no complaints or mental 
status findings that come close to meeting a DSM IV criteria 
for the diagnosis of [PTSD]."  The psychiatrist further 
commented that the basis for this diagnosis in the past 
(i.e., in 2000 and 2001) was not clear from the record.  The 
psychiatrist also noted that the veteran had not been exposed 
to circumstances that would be meet the first criterion for 
PTSD in addition to the lack of any significant PTSD at this 
time.  

On examination conducted for VA purposes in April 2002, the 
veteran reported having had a left ankle injury (avulsion of 
the left Achilles tendon) in April 1964, followed by pain, 
weakness, flare-ups once or twice per month, and daily 
discomfort.  He denied having had any surgeries or fractures 
of the left ankle, having used any pain medications, or 
having undergone any X-rays of the left ankle.  The diagnosis 
was chronic left ankle sprain with pain on range of motion 
and soft tissue calcification confirmed by X-ray.  

The veteran wrote in June 2002 that his PTSD stressors 
included being assigned as a "positive control officer" who 
maintained the keys used in connection with launching nuclear 
weapons; he also described his fear of being without a 
parachute while assigned as an observer on a B-52.

According to a June 2003 letter, the veteran wrote that in 
March 1967 he participated in relaying the coordinates of 
enemy targets to an artillery battery.  As a result, he felt 
much grief over whether he had killed innocent civilians.

He also wrote that he participated in a B-52 bombing run in 
the summer of 1967 at Anderson Air Force Base in Guam and to 
accompany a B-52 mission to strike primary targets on the Ho 
Chi Minh Trail at night.  He described that during this 
mission, he feared imminent death because his aircraft came 
under enemy attack and because he feared falling without a 
parachute.  He noted experiencing great levels of anxiety 
since that incident, accompanied by nightmares ever since.

The veteran testified before the Board in February 2005.  The 
veteran's brother indicated that the veteran was 
unfortunately now suffering from dementia.  The veteran 
stated that he had participated in reconnaissance missions 
with the crew of a B-52 during service; he described being in 
fear of imminent death while observing missions or observing 
parachuting.  He also stated that he had injured his left 
ankle in service; he now described having ankle stiffness.  
He testified that he had been drinking for six years, but 
that he was now sober; he argued that his alcoholism was a 
form of self-medication.  With respect to this right eye, he 
was only able to testify that he was wearing glasses because 
he could not see well.  

Psychiatric disorder, including PTSD, depression, and 
alcoholism

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2004); see also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations. See Zarycki, 6 Vet. App. at 98.

In this case, the service personnel records show no 
participation in combat.  Although the veteran contends that 
he participated in combat during missions in a B-52 bomber 
over the Ho Chi Minh Trail while in Vietnam, there is no 
indication that he actually ever served in combat or that he 
came under enemy fire.  Thus, a medical provider cannot 
provide supporting evidence that the claimed in-service event 
actually occurred based on a post-service medical examination 
in the veteran's case.  Moreau v. Brown, 9 Vet. App. 389, 
395-6 (1996).

Moreover, and very significantly, the veteran has been found 
to have depressive disorder at the present time, not PTSD.  
Although there are diagnoses of PTSD in 2000 and 2001, the 
2002 VA examination definitively rejected those diagnoses and 
set forth persuasive reasons for that conclusion, including 
the lack of symptoms and mental status findings on the 
examination.  Thus, even if the veteran's alleged stressors 
are accepted, he lacks the requisite competent medical 
evidence of a PTSD diagnosis that comports with the criteria 
of 38 C.F.R. § 4.125.  

With regard to depression, the evidence does not show any 
psychiatric symptoms such as depression during service or for 
many years thereafter.  The record shows that he was first 
treated for depression in 1984.  However, that was 
approximately 15 years after service, and nothing in the 
record remotely suggests that any of those treatment records 
refer to a relationship between depression in the mid-1980s 
and the veteran's service.  Indeed, treatment for depression 
and dysthymic disorder in 2000 referred to depression only 
for the past 20 years, that is, since about 1980, which is 
more than 10 years after service.   

With regard to the argument that the veteran self-medicated 
with alcohol, the Board notes that special considerations 
apply to claims involving alcoholism or alcohol abuse.  
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, 
prohibits payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse, effective 
for claims filed (as in the instant case) after October 31, 
1990.  Moreover, Section 8052 also amended 38 U.S.C.A. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2004).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  VAOPGCPREC 7-99 (June 9, 1999), 64 Fed. 
Reg. 52375(1999); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. 
Reg. 31263 (1998).

Compensation cannot be awarded under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 105(a) either for a primary alcohol abuse 
disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  See Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  However, there can be service connection for 
compensation purposes for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  A veteran can only recover if able to 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen, 237 F.3d at 1381.  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Ibid.  
However, here service connection is not established for the 
mental disorder which the veteran contends led to his 
alcoholism.  Therefore, consideration of secondary service 
connection is not warranted.

Thus, the weight of the credible, competent evidence 
demonstrates that the veteran did not develop any psychiatric 
disorder, including PTSD or depressive disorder, during his 
service or because of any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Residuals of a left ankle sprain

As discussed above, the service medical records refer to a 
left ankle sprain in 1966.  But the sprain improved, and an 
X-ray revealed no abnormalities.  In the remaining years of 
his service, there was no mention of any more left ankle 
problems, and at separation, no symptoms or problems 
involving the left ankle were mentioned.

In this case, there is no evidence of treatment for a left 
ankle condition until very recently, approximately 30 years 
following the veteran's separation from service.  The veteran 
indicated only that he treated the condition on his own.  On 
VA examination in 2002, there was evidence of chronic left 
ankle sprain and soft-tissue calcification.  However, there 
is an absolute lack of continuity of treatment or of 
convincing symptomatology to indicate a connection between 
the left ankle complaints that were limited to a very brief 
interval in active service and the veteran's eventual left 
ankle condition.  Significantly, there is no competent 
medical evidence (and the veteran has pointed to no such 
evidence) of a relationship between a current left ankle 
condition and the veteran's active service.

Thus, in sum, the weight of the credible, competent evidence 
demonstrates that the veteran did not develop any current 
left ankle condition during his service or because of any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Cornea abrasion of the right eye

The service medical records clearly show that the veteran 
suffered an injury to his right eye while playing basketball 
in active service in 1964.  There is evidence of a laceration 
and of conjunctivitis. Soon thereafter, testing for 
conjunctivitis revealed no growth.  Several months later, he 
was prescribed ointment for ongoing problems, and a corneal 
scrub was to be considered later.  But after this treatment, 
there was no further mention of chronic residuals related to 
the cornea abrasion.  The evidence does not show any current 
residuals attributed to the inservice cornea abrasion.

The veteran has indicated that he wears glasses because he 
does not see well.  However, congenital or developmental 
defects, refractive error of the eyes, and personality 
disorders, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9.  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury, there is no evidence 
whatsoever that such occurred in this case.  See VAOPGCPREC 
82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

In sum, the weight of the credible, competent evidence 
demonstrates that the veteran did not develop chronic 
residuals of a cornea abrasion of the right eye in service or 
because of any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for a psychiatric disorder, to include 
PTSD, depressive disorder, and alcoholism, is denied.

Service connection for residuals of a left ankle sprain is 
denied.

Service connection for a cornea abrasion of the right eye is 
denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


